*67OPINION.
James:
The taxpayer made his returns upon the basis of cash
receipts and disbursements. The examining revenue agent has computed a constructive income based upon the credit made to the taxpayer upon the books of his employer. The report of the examining revenue agent discloses that the taxpayer' included in his returns for the years 1922 and 1923 as an actual receipt the income charged to him as a constructive receipt for the taxable year 1919. We see no reason for changing the basis of reporting income adopted by the taxpayer. Appeal of H. C. Couch, 1 B. T. A. 103; Appeal of A. Bluthenthal, 1 B. T. A. 173; Appeal of A. L. Englander, 1 B. T. A. 760; Appeal of J. M. Edmunds, 1 B. T. A. 998.
The taxpayer is entitled to the deduction of $300 expenses as set forth in the findings of fact.